DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Disposition of Claims
Claims 1, 3-9, 16, 30-31, 33-37, and 43 were pending.  Claims 1-29, 32, and 38-42 are cancelled.  Amendments to claims 33 and 43 are acknowledged and entered.  Claims 30-31, 33-37, and 43 will be examined on their merits. 

Response to Arguments
Applicant's arguments filed 12/30/2021 regarding the previous Office action dated 12/10/2021 have been fully considered.  In light of the amendments to the claims, all outstanding rejections have been withdrawn as noted herein.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2021 were filed after the mailing date of the final Office action on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3-4, 6-9, 16, 33-37, and 43 under 35 U.S.C. 103 as being unpatentable over Yao (US20140314811A1, Pub. 10/23/2014; hereafter “Yao”) in view of Adamiak et. al. (Adamiak B, et. al. J Virol. 2007 Dec;81(24):13424-34. Epub 2007 Oct 10.; hereafter “Adamiak”), Tran et. al. (Tran LC, et. al. Proc Natl Acad Sci U S A. 2000 Feb 15;97(4):1818-22.; hereafter “Tran”); and Rasty et. al. (Rasty S, et. al. J Neurovirol. 1997 Aug;3(4):247-64.; hereafter “Rasty”) as evidenced by Genway Biotech (Mammalian Expression Technologies:  Mammalian Expression System.  withdrawn in light of the amendments to the claims.


Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3-4, 6-9, 16, 33-37, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,809,047 in view of Rasty (supra) is withdrawn in light of the amendments to these claims.

(Rejection withdrawn.)  The rejection of Claims 1, 3-4, 6-9, 16, 33-37, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,408,905 in view of Rasty (supra) is withdrawn in light of the amendments to these claims.



Allowable Subject Matter
Claims  30-31, 33-37, and 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO: 8 appears to be novel and nonobvious over the prior art.  While US9745599B2 (CITED ART OF RECORD) teaches that a tet-O was positioned 10 bp downstream of the TATA element of the hCMV major IE promoter (¶ bridging Cols. 10-11; NB: the TATA element appears to be inherent to the hCMV IE promoter), the specific sequence of SEQ ID NO:8 is not taught by the ‘599 patent, nor does it appear to be obvious in the art.


Conclusion
Claims  30-31, 33-37, and 43 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648